Citation Nr: 1503590	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is associated with the claims file.

The Veteran has separately claimed service connection for PTSD, anxiety, and depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  These conditions are all psychiatric disabilities and the Veteran's statements regarding the symptoms of these disabilities overlap.  As such, the Board has combined them into the single issue of service connection for an acquired psychiatric disability, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming an acquired psychiatric disorder due to military sexual trauma.

VA treatment records show diagnoses of PTSD due to childhood and military sexual trauma, depressive disorder, and substance dependence.

In his lay statements and testimony, the Veteran has reported sexual harassment and assault during his service in Germany from June 1981 to June 1983.  His service treatment records do not corroborate this account and he had no psychiatric treatment in service.  However, it is not unusual for there to be an absence of service records documenting the events the Veteran alleges.  See Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  Evidence of behavior changes, such as deterioration in work performance or substance abuse, following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(3).  To this end, the Veteran has submitted statements from his sister and nephew describing behavioral changes following his return from service.  He has also provided lay evidence of isolation, sleep difficulties, and relationship problems following the alleged assault.  Additionally, the Veteran reports a long history of substance abuse beginning in 1983, while he was in service.

Under the provisions of 38 C.F.R. § 3.304(f)(4), VA may submit the evidence to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379 (holding that a medical examination can provide evidence that a personal assault occurred for purposes of establishing a stressor in a PTSD claim).

The Veteran has also reported sexual assault prior to his military service within the context of claiming aggravation of a preexisting disability.  Despite this, no psychiatric abnormality was noted on the Veteran's March 1979 entrance examination.  As such, the Veteran is presumed sound upon entrance into service.  The presumption of soundness may be rebutted only by clear and unmistakable evidence establishing both that an injury or disease existed prior to service and that it was not aggravated therein.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (only those conditions that are recorded in examination reports are considered noted).  If the examiner finds that the Veteran's acquired psychiatric disability preexisted service, he or she must address whether there is clear and unmistakable evidence that this disability preexisted service and whether there is clear and unmistakable evidence that this disability was not aggravated in service.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric condition present.  The examiner must thoroughly review the record and interview the Veteran regarding the claimed in-service personal assault.  The examiner should perform all necessary tests and address the following:

a.  The examiner should opine as to whether there is sufficient evidence of behavior changes in response to the claimed in-service sexual harassment, which would provide the necessary credible supporting evidence of their occurrence.

b.  The examiner should identify all acquired psychiatric conditions present.

i.  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should provide an opinion as to the stressors supporting the diagnosis.

ii.  If the examiner feels that any of the acquired psychiatric conditions present preexisted service, he or she should answer the following:

(1)  Is there clear and unmistakable evidence that this disability preexisted service?

(2)  If so, is there clear and unmistakable evidence that this disability was aggravated (permanently worsened beyond its natural progression) during service?

c.  The examiner should then state whether any psychiatric disability shown during the current appeal period is at least as likely as not (50 percent probability or more) related to the Veteran's military service, to include his reported in-service assault.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidentiary development that would likely lead to information necessary to arrive at an opinion.

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

